Title: To Benjamin Franklin from John Jay, 25 October 1780
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
Madrid 25. Oct. 1780.
Your very agreable and friendly Letters I have recd. and shall take an early Opportunity of answering fully.— I have no Reason as yet to think a Loan here will be practicable. Bills on me arrive daily. Be pleased to send me a Credit for Residue of our Salaries.— America rises in the general Estimation here.
Tell Mr. Deane I have recd. four of his Letters & written three to him. He may expect to hear from me again soon.
Prince Massarano sets out for France early in the Morng. I had intended to devote this Afternoon & evening to writing by him but have been prevented by Company. It is now late at Night and can see little.— I am much indebted to the Politeness of this Nobleman, and except at his Table have eaten no Spanish Bread that I have not paid for since my arrival in this City.— This Circumstance will I flatter myself recommend him to your particular Attention, which I have Reason to think would be very acceptable, from the Respect & Esteem which he frequently expresses for you. The Duke of Crillon who accompanies the Prince has also been polite to us.—& I fancy they will both receive Pleasure from finding me sensible of their attentions. The Princess appears to me to have much merit— I regret her Absence, and the more so perhaps as it will not be supplied. She is a Lady of much observation & Discernment.— God bless you my Dear Sir, I am affectionately & Sincerely your Friend & Servant—
(signed) John Jay
His Excelly. Dr. Franklin,
